Title: Abigail Adams to John Adams, 21 July 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend

july 21 1783


I last evening received a Letter from Mr. Thaxter dated in April, and Mr. Storer received Letters from his Son, but not a line has yet come to hand from you. I Know not what to think. I should feel more anxious, but Mr. Thaxter mentiond you as well. I fancy you must feel impatient at the delay of your return. I fear you will compleat the four years before you reach America. Do not think of a winter voyage, I dread this coast in winter. From a state of our publick affairs, the knowledge of which will reach you, if your Friends have written as they promised you will feel, both a wish, and a reluctance at a speedy return.
A Gentleman observed to me the other day, that he believed you had served your Country almost long enough to be forgotten. But it will not be a forgetfulness that will diminish or depreciate your Services, but jealousy and envy of those abilities which have crowned you with Success; the insolence of wealth will endeavour to trample down what it cannot emulate. But it is an observation of Swifts, that persons of transcendent merit force their way in spight of all obsticals, but that those whose merit was of a second third or fourth rate, were seldom able to perform any thing; because the Knaves and dunces of the World, had all the impudence, assiduity, flattery, and servile, compliance, divided among them; which kept them continually in the Way; and engaged every body to become their Solicitors. Swifts observations generally carry a Sting with them—yet he had too much reason for his severity.
There is a position in Machiavel says a late elegant writer that a country should sometimes be without order, and over run with all sorts of calamities, that Men of great Genius may distinguish themselves by restoring it. We certainly see a country sufficiently disorderd, and embarrassed to satisfy any speculator in the utmost wantonness of his imagination. But where and to whom shall we look, for a restoration of internal peace and good order, so necessary for the preservation of that very freedom for which we have so long and so successfully contended.
Tis a long time since I heard from You. I flatterd myself that when there was no danger from enemies, that the communication would be much more frequent.
I know but little of the movements of Congress, the States are jealous of their assumeing too great power, and there are certain restless Spirits who keep up the Hue and cry, the impost will not go down in any shape, the treasury has no money, and was obliged to borrow of private persons to pay the last Sessions of the court, the most expensive that we ever had and the least performd. No money has ever been paid upon loan office certificates since France stoped payment. Taxes are Still enormous, what becomes of the money I cannot say. The Soldiers have no pay, and every department is crying out—give, give.
I was lately in conversation with Mr. Osgood upon our publick affairs. He told me that the British influence in Congress were all in your favour, and that he was certain, they wished to support you—that it was matter of great Speculation among the Gallicians, how your aged Colleigue was brought to coinside and act in concert with you. This same Mr. Osgood is a sensible modest Man. When he came from congress, I wished to see him, and he was introduced to me. I made some inquiry of him respecting the situation of my Friend. Ever since that time he has taken it into his head to be vastly civil to me. I told him I wished he would write you a state of publick affairs. He said he had not the honour of being personally known to you. I promised to introduce him to you, and he has promised to write you, if he goes again to Congress, of which he appears at present doubt-full. The House past a most pointed censure upon him by recalling all their Delegates at once, but when they cooled upon reflection, and when Mr. Dalton refused they chose Mr. Osgood again. I know I cannot recommend him more, than by saying, he appears to me a second Mr. Gerry. Mr. Dalton made me a visit in Boston the other day, told me he had been writing you, was vastly pleased with your Letter to him not long since. He became acquainted with Nabby at the assembly, the last winter, and has always been very polite to her. He visited me with a request from his daughter, an agreable young Lady of about 16 that I would let Nabby go and tarry a month with her at his country Seat where the family reside in the summer, and at the same time deliverd a Letter from his Daughter pressing the same request. She became acquainted with Nabby at Haverhill and then insisted upon her making this visit. Mr. Dalton was so polite as to insist upon sending for her when ever she could go. I promised him that as soon as my family got through the Measels which I daily expected them to have, she should go.
I think I feel a greater regard for those persons who Love me for your sake, than I should if they Esteemed me on my own account only. Where is my wanderer, is he not yet arrived. I do not forget him, but am anxious to hear from him. Mrs. Dana too, is desirious of hearing from her long absent Friend. I went to commencment this year at the pressing invitation of my Friends many of whom were there, but I have such unfashonable feelings that I cannot bear to go into publick assemblies. I always find some gentleman who is polite enough to tender me his service, yet I should be pained at receiving that particular attention which every Lady stands in need of when she goes into publick. Besides I have too so much pride, that if I cannot go by your side, and be introduced as your companion, I will not go at all.


Adieu my Friend. Heaven bless and prosper you is the ardent wish of yours for ever

Portia


